In an action, in effect, to declare that the individual plaintiffs are entitled to credit for employment under the Emergency Employment Act of 1971 (formerly US Code, tit 42, § 4871 et seq.) in determining their salary level upon securing civil service positions identical to those held under the Emergency Employment Act, defendant appeals from a judgment of the Supreme Court, Nassau County (Spatt, J.), dated September 14, 1979, which, in effect, held that said plaintiffs were entitled to such credit. On July 21, 1980 this court reversed the judgment, on the law, and declared that the individual plaintiffs were not entitled to credit for employment under the Emergency Employment Act of 1971 in determining their appropriate salary level when they obtained civil service employment with the defendant (Cromer v County of Nassau, 77 *619AD2d 610). On October 20, 1981 the Court of Appeals reversed our order and remitted the case to this court for a review of the facts (CPLR 5613) (54 NY2d 927). Judgment affirmed, without costs or disbursements. No opinion. Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.